* MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONG
ET DE L'ENVIRONNEMENT ; Unité * Travail * Progrès
NET E-

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

£A8

Ÿ__* ___IMEFE/CABIDGEF JX

Convention d'Aménagement et de Transformation pour la mise en valeur des Uaie
Forestières d'Exploitation Cotovindou, Tsinguidi, Letiii, Ingoumin
Gouongo situées respectivement dans les Unités Forestières d'Aménagerm
fKayes), Suc 5 (Mossendjo}, Sud 7 (Bambama) et Sud 8 (Sibiti}

ll €
Sud

Entre les soussignés

L

Republique au Conge, représentée par son Excelence 3nsieur ie ©
lEconomie Forestière et ce l'Environnement. ci-dessous désigne - le Gou
d'une pan,

n

La Société SINO-Cor 30 Forêten sigle SICOFOR, représintse pa- . :n Direse -
L- dessous désignée « le Société », d'autre part,

Autrement désignés “les parties ‘.
5 concisre la présente convention, :23n2-.

des forêts et aux stratégies de déve 2pE:
onal, définies pa: ie Gouvernement

TITRE PREMIER : DISPOSITIONS GENERALES À
Chapitre | : De l'objet et de la durée de {a convention

Arücle premier. La présente convention a pour objet ia mise en valeur cz. =:
Forestières d'Exploitation suivantes

-_ L'Unité Forestière d'Exploitation Cotovindou, d'une Superficie de 93.625 -:
dans l'UFA Sud 2 (Kayes) : È

Unité Forestière d'Exploitation Tsingudi, d'une 7

1

PB 2 =

dans l'UFA Sud 5 {Mcssendjo) :

e g'Exploiaton Letii d'une superhicié de 7:31
LUFA Sud 7 iBambame)

i Unité Forestière d'Exploitauon Ingoumina-Lelali, d une superficie de 2:2 ::

située dans l'UFA Sud 8 (Sibiti)

L'Unité Forestière d'Exploitation Gouongo, d'une superficie de 244.632 3 sic:
ans UF= Suo 8 (Sibit |

$00 ha. :

Article 2 : La durée de la présente convention est fixée à quinze 11:} ans, à cer 21 *
3ate de signature de l'arrêté d'approbation ce ladite conventcA

dm

3 l'aniz'e 3 1 cintrat je ‘ransioina
e FA DSAF-SLRF du 0 i$cembre 199€ anténe
scciété MAN FAI TAI HOLDING et à iatticie
portant crestior du Parc Nations de
ète d Expo citation Cotovindou intégrera :edit parc le 19 dése

Inzustrie €
remert s

* sute de :acopuon des plans daméragement durable
explotation concédées prévus à l'article 12 c:-dessous, la duée de le
rourait être modifiée en fonction des directives desdits olans r tenir
ions ce | le 67 de la loi n° 16-2000 cu 29 novemore 2000 potant cc

>-coAvention est renouvelable, aprés une évaluation par l'Adm aist'ation 2e: f
tel que : à l'article 30 ci-cesscus

najaitre Il De 14 dénomination. du siège social, de l'obje: et du. capital s > 2
la Société

constitu:
en sig

ârticie 3° L Société Aronyme «2 Dr: :130l2$ :

SICTFCRS À

à Pointe-Nore, B:

Postale701, Répubt

re endroit e la République du Ce
:n Assemtlée Générale Eatrac:d

Article 4: La Société a pour objet l'exploitation, la transformau r le t'a“
erciaïiseuon es bois et des produits dérivés de bois. Re

200
feppcrter run
alé inzorz raes

#2 Tore1
3 par i
casitai à

Article 6: Le mortant actuel du capital social, divisé en 2 C0 ac‘ions de 5 Ci0 C
chacune est repari de la manière suivante

| Actionnaires 7 Ï Nombre | Valeurd'une | Valeur ‘tale

d'actions _ action (FCFA) {FCFA)
1999 0] 5ù

SEE 11

Stanley Ko Cnie Mag ï

Totai : a D £
Articlé 7 Toute s la
Su 7€ 18! in Sire charge nes Eaux et Forêts,

tréglementaires 21 vigueur,

TITRE DEUXIEME : DEFINITION DES CONCESSIONS FORESTIERES ATTRIBLEES

Article 8 Sous reserve des droits des tiers et conformément à
églementation for res, notamment l'arrêté n° 12495/MEF E/C.
cècenore 2604, defmissant les Unites Forestières d'Amén
ud et précisant modalités de leur gestion et de leur dexp
a 4 exDIC 2s Unités Foris:3res d'exploitation Ti:
Gouongo, situées respectiveme:

Ka:ses) ©: ° (f'sssendi), Su

et Suc

5 #Exoloïation sort ies ainsi qu'1 1?

a} Unité Forestière d'Exploitation Cotovindou

* a route Cotovinaou-Mavoumba depuis a c r juscu
2 : puis par la rivière Mouissa en aval 1usqu: à < 2 confluer =

a ‘ière N 2: eve

af ia rive üro e conifl

- nt Sud et à
Souangui-Cot
Meumbi ar

Per la nuère Niemoi en amont
dou: puis par cette route vers
pa’ la rivière Noumb: en amc:i jL-
ar la rivié: KGuani en amcn: it 3
sado i : villèce Cotov 199

Lo}

Unité Forestierz d'Exploitation Tsinguidi

Au Nord: F a rivière Mandoro en aval jusqu à li
12°1743 1" Si puis par ce paralléle en direction de
vièrz Louë

A l'Ouest. Pa: 4 nvie

e Louessé en aval, depuis
r'intérsecuo Avec le parallèle 02° 29"14 4" Sud

- Au Sud: Par le parallèle 02°2914.4" Sud en direction de l'Est géogiapiiqez
jusqu'à la rivière Mpoukou ;

- A l'Est: Par la rivière Mpoukou en amont jusqu'à sa source ; puis par la ligne 22
frontière Congo-Gabon jusqu'à la source de la rivière Mandoro

c) Unité Forestière d'Exploitation Leétili

- Au Nord et à l'Est : Par la frontière Congo-Gabon

Au Sud : Par le parallèle 02°2038.2" Sud depuis la riviére Djimi jusqu'é la ‘
Bili; puis par la rivière Bil en avai jusqu'à sa coniluence avec la nvière Lou
ensuite par la rivière Loua en aval 1squ'à sa confluence avec la rivière Dgoc
puis par la rivière Ogoouë en amont jusqu'à sa confluence avec la nviere
ensuite par la rivière Djoulou en amont jusquau pont de la route E.
Zanaga ; puis par la route Zanaga-Bambama, en direction de Bambama u
carrefour de Mouyali , ensuite par ia route Bambama-Mossendjo depuis 2
Mouyali jusqu'à l'intersection avec le parallèle 02°28‘353" Sud pu
parallèle jusqu'à la rivière Mpoukou.

- A l'Ouest: Par la rivière Mpoukou
d) Unité Forestière d'Exploitation Ingoumina-Lélali
- Au Nord: Par la route Zanaga-Ingoumina-Pangala, depuis le pin 2

coordonnées suivantes 22°54' 32, 13°31 18.1" Est, situé dans = a
Ingoumina jusqu'à la riviéra Lali-Bouen

- AFEst: Par la rivière Lak-Bouenza en ava! depus la route Zanaga-Parya >
sa confluence avec la rivière Loukou

- Au Sud: Par la riière Loukoulou er amo: jusqu à sa source

A l'Ouest : Par une drone de 16 002 m ensron sientée au Nort gésgrat
le source de la rivière Leukoulou jusqu'a la nvère Lélah, eñSuite par
Lélali en amont jusqu'à sa source aux coordonnées Su:vantes  03°27 16: €
13*4219,4" Est; ensuite par une droite ce 8600 m environ, r
géographiquement à 344° jusqu'à la source d'ure rivière non dénommée af
de la rivière Loyo : ensuite par une “roite de 11 400 m environ orienté
géographique jusqu'à la route Mape:-Zanaga , £u:s par la route Magat
Jusqu'au village Ingoumina L

wi

a) Unité Forestière d'Exploitation Gouongo

A l'Ouest et au Nord : par la nivière : cuéssé en 2m depuis sa cor
le rivière Lélal jusqu'à sa confluence avec la nvere Mpoukou , puis
Mpoukou en amont Jusqu'au pont de ia route Komono-Mossendjo
cette route vers Komono :usqul'à la orne géodésiaue de komono
droite de 22500 m orientée au Norc géograpr:c.e | qu: rivièr:

27

par la rivière Gnimi en amont Jusqu'à sa confluence avec la rivière Gouongo
ensuite par la rivière Gouongo en amont jusqu'au village Moumbili, puis par 1à

= rivière Léfou en aval jusqu'au pont de la route Bambama-Zanaga : ensuite, par
cette route jusqu'à Zanaga :

- A l'Est: Par la route Zanaga-Ingoumina, depuis Zanaga jusqu'a: bo,
coordonnées suivantes : 03° 06:49,0" Sud et 13°52 51.6" Est, situé aans ie
Lékangui

-_ Au Sud‘: Par une droite de 5.400 m environ orientée géographiquement 4
joignant le village Lékangui à la source de la riière Lékoumou aux coordonnées
suivantes : 03°07'22,9" Sud et 13°15'00,0" Est : Puis par la rivière Lékoumou en
aval jusqu'à sa confluence avec une rivière non dénommée aux coordonnees
suivantes : 03°12'39.2" Sud et 13°26'57.4" Est; ensuite par cette rivière non
dénommée en amont jusqu'au pont de la route Komono-Bambama ertre
villages Makou et Ngani: puis par cette route en direction de Komono jusqu ae
village Madingou, carrefour des routes Mossendjo-Sibit: et Bambama-Sibiti : ensuite
par la route Komono-Sibiti jusqu'au pont sur la rivière Lékoumou ; puis par la river
lékoumou en aval jusqu'à sa confluence avec la rivière Lélali ; ensuite par la rivièrz
Lélali en aval jusqu'à sa confluence avec la fivière Louéssé.

TITRE-TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la société

Article 9 : La Société s'engage à respecter la législation et la réglementation foresu
en vigueur, notamment

- en effectuant des compteges systématiques pour l'obtention des coupes anr se
dont les résultats devront parvenir aux Directions Départementales de 1 Eccac
Forestière du Kouilou, du Niari et de la Lékoumou dans les dé ais prescris 22 a
réglementation en vigueur

en transmettant les états de production à l'Administration des Eaux et Forêts cz:
les délais prévus par les textes réglementaires en vigueur

- en ne cédant ni en ne sous-traitant l'exploitation des Superices fori
concédées.

La société s'engage également à respecter la législation et la réglementation en mat,
de travail et d'environnement il

Article 10 : La Société S'engage à atteindre le volume maximum annuel des supeic
concédées, conformément au planning _ présenté dans le cahier de charges particu
sauf crise du marché ou cas de force majeure

Article 11 : La Société s'engage à mettre en valeur l'ensemble des superticies concene.
conformément aux normes techniques établies par ions aa gÿner des Eaux et Foré

aux prescriptions de ladite convention et aux dispositions du géhier de Charges pan:

7

© Article 12 : La Société s'engage à élaborer, sous le contrôle des services compétents du:

Ministère chargé des Eaux et'Forêts, les plans d'aménagement durable des superhicies

+. forestières concédées, dans un délai d'un an maximum à compter de la date de signature

de l'arrêté d'approbation de la présente convention.

A cet effet, elle devra créer en son sein une cellule chargée de cordonner et de Suivre
l'élaboration et la mise en œuvre de ces plans d'aménagement.

L'élaboration des plans d'aménagement se fera avec l'appui d'un bureau d'études
compétent, $uivant les directives nationales d'aménagement et les normes
d'aménagement des concessions forestières précisées dans les protocoles d'accord
signer entre l'Administration des Eaux et Forêts et la Société.

Un avenant à la présente convention sera signé entre les parties, après l'adopaor.
plans d'aménagement durable, pour prendre en compte les prescriptions et préciser Es
modalités de mise en œuvre desdits plans.

Article 13: La Société s'engage à financer l'élaboration des plans d'aménageme":
durable des superficies concédées.

Article 14 : La Société s'engage à mettre en œuvre les plans d'aménagement durable des
superficies forestières concédées, mentionnés à l'article 12 ci-dessus 2

Les dépenses relatives à la mise en œuvre des plans d'aménagement sont à la car:
la société. Toutefois, celle-ci peut, avec l'appui du Ministère chargé des Eaux €: F2rê
rechercher des financements extérieurs, pour réaliser certaines actions, notamment £el
liées à la gestion et à la conservation de la diversité biologique

Article 15. La Suciété s'engage à développer les unités industrielles et à =
production transformée de bois, selon le programme d'investissement et le
production présentés dans le cahier de charges particulier.

Article 16: La Société s'engage à assurer la bonne exécution Ju p°
d'investissement, conformément au planning retenu dans le cahier de charges £2"
sauf cas de force majeure, prévue à l'article 28 ci-dessous. Pour c£
investissements, la socièté aura recours à tout ou partie de son cashflow, aux c:
ses ectionnaires et aux financements extérieurs à moyen et long termes

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et
leur formation, selon les dispositions précisées dans le cahier de charges paricu.e"

Article 18 : La Société s'engage à recruter 624 agents en 2008, année de croisie”e
les détails précisés au cahier de charges particulier, non compris les effecuis
déroulage et de sciage de Pointe-Noire qui feront l'objet d'un avenan:
convention

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux 21 721€ -

pour une gestion rationnelle de la faune dans les superficies concédées.

Elle s'engage notamment à assurer le financement de la mise en 9h
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en S1Q

je Lrn

© suivant un protocole d'accord à signer avec la Direction Générale ce l'Economie

Forestière.

Article 20 La Société s'engage à réaliser les travaux spécifiques äu pioit ue
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales o.
locales des Départements du Kouilou, du Niari et de la Lékoumou, tels que prévus a:
cahier de charges particulier de cette convention.

Chapitre Il : Des engagements du Gouvernement
H
Article 21: Le Gouvernement s'engage à faciliter, dans la mesure du 2ossible, les

conditions de travail de la Socièié et à contrôler, par le biais des services cimpeïents ci.
Ministère chargé des Eaux et Forêts. l'exécution des clauses contractuelles

1! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 22: Le Gouvernement s'engage à maintenir le volume maximu:
chaque superficie forestière concédée jusqu'à l'adoption des plans d'amén:
en cas de crise sur le marché de bois ou cas de force majeure.

Article 23 : Le Gouvernement s'engage à ne pas mettre en cause unilaté-aier-ant les
dispositions de la présente convention à l'occasion des accords de toute nature qu
pourrait contracter avec d'autres Etats ou des fiers

TITRE QUATRIEME : MODIFICATION — RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision
Article 24: Certaines dispositions de la présente convention peuvent ëïre re

lorsque les circonstances l'imposent, selon que l'intérêt des parties l'exige cu
lorsque son exécution devient impossible en cas de force majeure

Article 25 : Toute demande de modification de Ja présente convention devra fon

Par écrit par l'une des parties.

Cette modification n'entrera en Vigueur que si elle est signée par les pañiès co"traciantes

Chapitre Il : De la résiliation de la convention

Article 26 : En cas de non observation des engagements pris par la Société. l£ con
est résiliée de plein droit, sans préjudice des poursuites judiciaires, aprés Le
demeure restée sans effet, dans les délais indiqués, qui, dans tous les cas, ne 30:v:
dépasser trois mois

Cette résiliation intervient également en cas de manquements graves à la lég slauc
la réglementation forestières, dûment constatés et notifiès à la Société par l'Acruir:s-
des Eaux et Forêts f

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts

Article 27 : Les dispositions’ de l'article 26 ci-dessus s'appliquent également aans 1e cas
où la mise en œuvre de cêtte convention ne commence pas dans un délai d'un an à
compter de la date de ‘sighature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
l'article 28 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre Ill : Du cas de force majeure

Article 28: Est qualifié de «cas de force majeure » tout événement inaëpern
incertain et imprévisible, extérieur à la Société et susceptible de nuire aux conditions da
lesquelles elle doit réaliser normalement son programme de production =
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue pas u7
cas de force majeure.

Article 29 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai cs
l'exploitation sera prolongé par rapport à la période concernée par la force majeure

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des parties pe_:
soumettre la situation à l'autre, en vue de sa résolution

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règle æ

si cette décision devra aboutir à la résiliation de la présente convention

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 30 : Les parties conviennent de régler à l'amiable tout différend qui rés 1
l'exécution de cette convention

Au ces où le règlement à l'amiable n'aboutirait pas, le litige sera porté devant l£ T
de Commerce du siège social de la Société. L 2
TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 31 : En cas de faillite ou de résiliation de la convention, la Société deure »2
l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs. .

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 200 p2re
code forestier sont applicables de plein droit.

Article 32 : La présente convention fera l'objet d'une évaluation annuelle par les 5e: c2.
compétents de l'Administration des Eaux et Forêts 2

De même, au terme de la validité de ladite convention, une évaluation sera effectuée par
les services précités qui jugeront de l'opportunité de sa reconduction.

Article 33 : La présente convention, qui sera approuvée par arrêté du Ministre chargé des
Eaux et Forêts, entrera en vigueur à compter de la date de signature dudit arrêté

Fait à Brazzaville, le 05 octobre 2006

Pour la Société, Pour le Gouvernement,

Pour la Société Le Ministre de l'Economie Forestière
et da l'Environnement,

FE

XU GONGDE

